Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Reply
Applicant’s response of 07/15/22 filed under the AF2.0 program has been entered by the examiner.  The below examiner’s amendment is amending the claims as they read after entry of the After Final amendment.

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 08/04/22,  attorney Avery Goldstein requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 50-5464 the required fee for a one month extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




The application has been amended as follows: 

--1.  (Currently amended) A non-transitory computer-readable medium for certifying pre-owned vehicles, comprising instructions stored thereon, that when executed on a processor, perform the steps of: 
generating a technician graphical user interface (GUI) on a first device; 
receiving a vehicle identification number (VIN) via the technician GUI on the first device; 
decoding the VIN; 
checking the VIN against a database of vehicles for eligibility of the vehicle to participate in a certified pre-owned program; 
wherein if the VIN is not eligible to participate in the certified pre-owned program, providing a notification of ineligibility on the first device; 
wherein if the VIN is eligible to participate in the certified pre-owned program: 
automatically sending the VIN to one or more vehicle history reporting agencies; 
receiving a vehicle history report (VHR) from the one or more vehicle history reporting agencies related to the VIN; 
analyzing the VHR for eligibility of the vehicle to participate in a certified pre- owned program; 
wherein if the VHR renders the vehicle not eligible to participate in the certified pre-owned program, providing a notification of ineligibility on the first device; 
wherein if the VHR renders the vehicle eligible to participate in the certified pre- owned program: 
generating on screen inspection forms and certification checklists that are automatically populated with only items specific to the VIN and certification program requirements; 
providing a generated inspection form notification on the first device inclusive of inspection and reconditioning required on the vehicle; 

receiving, in response to the screen prompts, user generated responses input to the inspection forms via the technician GUI on the first device; 
providing an alert to a second device for certification authorization; 
providing access to the VHR, user generated-responses to the inspection forms, and certification checklists via a manager GUI provided on the second device; 
receiving certification approval via the manager GUI provided on the second device; 
sending the VIN to a database of certified pre-owned vehicles and listing the vehicle in an inventory of certified pre-owned vehicles; 
generating a digital certification based on the generated responses that conform to preprogrammed guidelines or standards of the certified pre-owned program; 
generating a sales consultant GUI on a third device; 
providing access to certified pre-owned marketing materials on the third device; 
providing access to the inventory of certified pre-owned vehicles and the digital certification on the third device; 
generating an administrator GUI on a fourth device, said administrator GUI providing real time information as to at least one of: total number of vehicles that have been certified in a current calendar year, a total number of current certified vehicles or a total amount of open inspections, the information in the form of a bar graph, pie chart, or a combination thereof; 
providing a plurality of tabs on the administrator GUI in a first region of the GUI, that upon selection allows the user to view data in real time in a second region of the GUI, as to open inspections and completed inspections that have been inputted by at least two of the technician GUI, the sales consultant GUI, and the manager GUI, the data for each of the technician GUI, the sales consultant GUI, and the manager GUI, in the form of a bar graph, pie chart, or a combination thereof; and 
wherein the VHR, eligibility status, inspection forms, certification checklists, user generated responses, digital certification, and marketing materials associated with a particular VIN are accessible, once created, simultaneously on all of the first, second, third, and fourth devices.--


--8. (Currently amended) An automated method for certifying pre-owned vehicles, said method comprising: 
providing a technician graphical user interface (GUI) on a first portable computing device; 
generating a login page on a display of the first portable computing device; 5Application No.15/966,837Docket No.: PMLO-0107US Response to Paper No. 20220226 
receiving a stakeholder's credentials for login; receiving a vehicle identification number (VIN) via the technician GUI on the first portable computing device; 
decoding the VIN; 
checking the VIN against a database of vehicles for eligibility of the vehicle to participate in a certified pre-owned program; 
wherein if the VIN is not eligible to participate in the certified pre-owned program, providing a notification of ineligibility on the first portable computing device; 
wherein if the VIN is eligible to participate in the certified pre-owned program: 
automatically sending the VIN to one or more vehicle history reporting agencies; 
receiving a vehicle history report (VHR) from the one or more vehicle history reporting agencies related to the VIN; 
analyzing the VHR for eligibility of the vehicle to participate in a certified pre- owned program; 
wherein if the VHR renders the vehicle not eligible to participate in the certified pre-owned program, providing a notification of ineligibility on the first portable computing device; 
wherein if the VHR renders the vehicle eligible to participate in the certified pre- owned program: 
generating on screen inspection forms and certification checklists that are automatically populated with only items specific to the VIN and certification program requirements; 6Application No.15/966,837Docket No.: PMLO-0107US Response to Paper No. 20220226 
providing a generated inspection form notification on the first portable computing device inclusive of inspection and reconditioning required on the vehicle; 

receiving, in response to the screen prompts, user generated responses input to the inspection forms via the technician GUI on the first portable computing device; 
providing an alert to a second portable computing device for certification authorization; 
providing access to the VHR, user generated responses to the inspection forms, and certification checklists via a manager GUI provided on the second portable computing device; 
receiving certification approval via the manager GUI provided on the second portable computing device; 
sending the VIN to a database of certified pre-owned vehicles and listing the vehicle in an inventory of certified pre-owned vehicles; 
generating a digital certification based on the generated responses that conform to preprogrammed guidelines or standards of the certified pre-owned program; 
generating an administrator GUI on a third portable computing device, said administrator GUI providing real time information as to at least one of: total number of vehicles that have been certified in a current calendar year, a total 7Application No.15/966,837Docket No.: PMLO-0107US Response to Paper No. 20220226 number of current certified vehicles or a total amount of open inspections, the information in the form of a bar graph, pie chart, or a combination thereof; 
providing a plurality of tabs on the administrator GUI in a first region of the GUI, that upon selection allows the user to view data in real time in a second region of the GUI, as to open inspections and completed inspections that have been inputted by at least two of the technician GUI, the sales consultant GUI, and the manager GUI, the data for each of the technician GUI, the sales consultant GUI, and the manager GUI, in the form of a bar graph, pie chart, or a combination thereof; and 
wherein the VHR, eligibility status, inspection forms, certification checklists, user generated responses, and digital certification, associated with a particular VIN are accessible, once created, simultaneously on both the first, second, and third portable computing devices.--

--15. (Currently amended) A system for certifying pre-owned vehicles, said system comprising: 
a server with a database connected via a network to one or more portable computing devices located at vehicle dealer locations; 
a memory system in electrical communication with said server containing a machine readable medium having stored thereon one or more sequences of instructions which, when executed by a processor, cause a method to be carried out, the method comprising: 
providing a sales employee graphical user interface (GUI) on a first portable computing device; 9Application No.15/966,837Docket No.: PMLO-0107US Response to Paper No. 20220226 
receiving a vehicle identification number (VIN) via the sales employee GUI on the first portable computing device; 
receiving vehicle information in response to prompts presented on the sales employee GUI; 
receiving an inspection task assignment input via a manager GUI on a second portable computing device to assign the inspection task to a technician; 
displaying the assigned inspection task on a technician GUI on a third portable computing device; 
generating on screen inspection forms and certification checklists that are automatically populated with only items specific to the VIN and certification program requirements inclusive of inspection and reconditioning required on the vehicle; 

receiving, in response to the screen prompts, user generated responses input to the inspection forms via the technician GUI on the third portable computing device; 
providing an alert to the second portable computing device for certification authorization; 
providing access to user generated responses to the inspection forms and certification checklists via the manager GUI provided on the second portable computing device; 
receiving certification approval via the manager GUI provided on the second portable computing device; 
sending the VIN to a database of certified pre-owned vehicles and listing the vehicle in an inventory of certified pre-owned vehicles; 
generating a digital certification based on the generated responses that conform to preprogrammed guidelines or standards of the certified pre-owned program; 10Application No.15/966,837Docket No.: PMLO-0107US Response to Paper No. 20220226 
providing access to the inventory of certified pre-owned vehicles and the digital certification on all of the first, second, and third portable computing device; 
generating an administrator GUI on a fourth portable computing device, said administrator GUI providing real time information as to at least one of: total number of vehicles that have been certified in a current calendar year, a total number of current certified vehicles or a total amount of open inspections, the information in the form of a bar graph, pie chart, or a combination thereof; 
providing a plurality of tabs on the administrator GUI in a first region of the GUI, that upon selection allows the user to view data in real time in a second region of the GUI, as to open inspections and completed inspections that have been inputted by at least two of the technician GUI, the sales consultant GUI, and the manager GUI, the data for each of the technician GUI, the sales consultant GUI, and the manager GUI, in the form of a bar graph, pie chart, or a combination thereof; 
and wherein the eligibility status, inspection forms, certification checklists, user generated responses, digital certification, and marketing materials associated with a particular VIN are accessible, once created, simultaneously on all of the first, second, third, and fourth portable computing devices.—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to 35 USC 101 and the eligibility of the claims, it has been concluded that the amended claims are providing for integration into a practical application at the 2nd prong of the PEG.  The following additional elements in combination with the claim as a whole are considered to be providing for integration into a practical application (using claim 1 as a representative example that is applicable to claims 8 and 15):
generating a technician graphical user interface (GUI) on a first device; 
a manager GUI provided on the second device; 
generating a sales consultant GUI on a third device; 
generating an administrator GUI on a fourth device, 
said administrator GUI providing real time information as to at least one of: total number of vehicles that have been certified in a current calendar year, a total number of current certified vehicles or a total amount of open inspections, the information in the form of a bar graph, pie chart, or a combination thereof; 
providing a plurality of tabs on the administrator GUI in a first region of the GUI, that upon selection allows the user to view data in real time in a second region of the GUI, as to open inspections and completed inspections that have been inputted by at least two of the technician GUI, the sales consultant GUI, and the manager GUI, the data for each of the technician GUI, the sales consultant GUI, and the manager GUI, in the form of a bar graph, pie chart, or a combination thereof; and 
wherein the VHR, eligibility status, inspection forms, certification checklists, user generated responses, digital certification, and marketing materials associated with a particular VIN are accessible, once created, simultaneously on all of the first, second, third, and fourth devices

	The above elements while reciting generic devices that each have a GUI, the claim requires the use of a specific administrator GUI that displays data in real time, simultaneously on different devices and that amounts to more than mere data display.  The providing of the tabs on the administrator GUI as claimed, is not a broad recitation to mere data display but is reciting a specific tool for display.  This limitation is not mere data display and is not an insignificant extra solution activity to the claimed invention.  As was stated in paragraph 039 of the specification:
FIG. 4A shows a screenshot 160 of the administrative dashboard selected with dashboard tab 162. Administrative access grants a user full access to all functions of the dealer portal through the following tabs. The administrator dashboard (tab 162) contains various graphs that allow the user to view real time information such as the total number of vehicles that have been certified in the current calendar year, the total number of current certified vehicles and the total amount of open inspections not readily available in a manually performed system and method.  [………….]
The inventive graphical user interface for the inventive system and method accordingly allows real time access to vast amount of information to multiple users in various locations while ensuring the information is consistent, accurate, and up to date for each user.

The above makes it clear that the manner of display for the administrator GUI is significant to the overall invention and is not something that is incidental to the overall process at hand.  For this reason the limitation is not reasonably considered to be an insignificant extra solution activity.  The claimed additional elements also amount to more than mere implementation by a computer due to the claimed manner of data display.  Additionally, the examiner notes that the PEG prohibits consideration of the well understood nature of a given limitation at the 2nd prong so the issue of whether or not it is known in the art or commonplace in the art to use selectable tabs for data display in a GUI with pie charts or bar graphs is not a factor that can be considered.  Therefore, the examiner has concluded that the claimed invention when viewed as a whole has been integrated into a practical application at the 2nd prong of the PEG and the claims are found to be eligible.

With respect to prior art, the closest prior art was considered to be Sidman et al. (20150227942).
Sidman discloses a system and method that allows a user to determine if a vehicle is eligible to be a certified pre-owned vehicle (CPO). See paragraphs 002 and 003. In paragraph 004 Sidman discloses that the system allows for the CPO status of a vehicle to be determined, and discloses that the CPO status informs a user that the vehicle has been inspected. The system is disclosed as being used by a car dealer in paragraph 005 as an example. Sidman discloses that users have to login to the system with login information (credentials), see paragraph 013, 029. The claimed generating of a technician GUI and receiving a VIN is disclosed in paragraph 013. Sidman teaches that a user will employ a mobile device with an application (has a GUI) that allows a user to determine if a vehicle is eligible to be a CPO vehicle. Disclosed is that a user inputs a VIN via the mobile device, which satisfies the claimed technician GUI and receipt of a VIN. In paragraph 014 it is disclosed that the VIN is checked and decoded against a database to determine if the vehicle is eligible to be a CPO vehicle. This satisfies the claimed decoding of the VIN.  Also see paragraph 017. Disclosed is that the VIN is used to obtain a vehicle history report, see paragraphs 014, 015. The eligibility of the vehicle that is based on the vehicle history report is determined by Sidman. With respect to the generating of a digital certification, this is claimed as being different than the eligibility determination and the examiner notes that in paragraph 035 Sidman makes reference to a vehicle having its CPO eligibility actually be approved. Sidman recognizes that the determination of whether or not a vehicle is eligible does not mean that it will be approved as being part of a CPO program. Eligibility and approval in Sidman are two separate things.
However, Sidman does not teach the following limitations:
automatically sending the VIN to one or more vehicle history reporting agencies; receiving a vehicle history report (VHR) from the one or more vehicle history reporting agencies related to the VIN
wherein if the VHR renders the vehicle eligible to participate in the certified pre- owned program: 2Application No.15/966,837Docket No.: PMLO-0107US Response to Paper No. 20220226 generating on screen inspection forms and certification checklists that are automatically populated with only items specific to the VIN and certification program requirements
providing an alert to a second device for certification authorization; providing access to the VHR, user generated-responses to the inspection forms, and certification checklists via a manager GUI provided on the second device; 
receiving certification approval via the manager GUI provided on the second device;
generating a sales consultant GUI on a third device; 
providing access to certified pre-owned marketing materials on the third device; 
providing access to the inventory of certified pre-owned vehicles and the digital certification on the third device; 
generating an administrator GUI on a fourth device, said administrator GUI providing real time information as to at least one of: total number of vehicles that have been certified in a current calendar year, a total number of current certified vehicles or a total amount of open inspections, the information in the form of a bar graph, pie chart, or a combination thereof; 
providing a plurality of tabs on the administrator GUI in a first region of the GUI, that upon selection allows the user to view data in real time in a second region of the GUI, as to open inspections and completed inspections that have been inputted by at least two of the technician GUI, the sales consultant GUI, and the manager GUI, the data for each of the technician GUI, the sales consultant GUI, and the manager GUI, in the form of a bar graph, pie chart, or a combination thereof; and 
wherein the VHR, eligibility status, inspection forms, certification checklists, user generated responses, digital certification, and marketing materials associated with a particular VIN are accessible, once created, simultaneously on all of the first, second, third, and fourth devices

Eager et al. (20140289075) teaches obtaining a vehicle history from a vehicle history reporting agency so that the information can be used to determine if a vehicle is to be certified into a CPO program.  This is considered to render obvious the limitation reciting the obtaining of the vehicle history report and its use in the CPO program to determine vehicle eligibility.  This is further set forth in the non-final of 06/25/2020.  
NPL reference “How Car companies inspect vehicles for certified pre-owned programs” teaches that CPO program rules that define eligibility requirements are known to include a vehicle inspection in addition to vehicle records and paperwork and appearance. Disclosed is that a mechanic will test drive the vehicle, will perform an inspection of the engine, transmission, etc., and the results of the inspection are compared to program rules to determine if the vehicle is to be certified as a CPO vehicle. This reference also recognizes that CPO programs include inspections of vehicles to ensure that they pass the inspection requirements of a CPO program.  This reference would render obvious the inspection of a vehicle and the population of forms with information for the vehicle.
Astorg et al. (20140279868) that is being newly cited by the examiner on a PTO-892 as a result of an updated search, teaches the desirability of using bar and pie charts to display information related to a vehicle CPO program, see paragraph 004 and 215.  Paragraph 215 teaches use of an interface that has a pie chart or a bar graph.  However, this reference does not teach or suggest “providing a plurality of tabs on the administrator GUI in a first region of the GUI, that upon selection allows the user to view data in real time in a second region of the GUI, as to open inspections and completed inspections that have been inputted by at least two of the technician GUI, the sales consultant GUI, and the manager GUI”  The general teaching in Astorg to using pie charts and a bar graph is not sufficient to arrive at the claimed tabs for the GUI and data that is “to open inspections and completed inspections that were inputted by at least two of” the claimed GUIs.  
The examiner notes that while some elements of the claim can be viewed as obvious in view of the above discussed prior art as noted above, the cited prior art of record does not account for the totality of the above limitations in combination as nothing renders the limitations obvious.  There is no apparent motivation other than impermissible hindsight to provide for the totality of the elements noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/           Primary Examiner, Art Unit 3687